Citation Nr: 9921583	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-41 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from June 1988 to May 1992.

This appeal arises from a September 1992, Department of Veterans 
Affairs Regional Office, St. Petersburg, Florida (VARO) rating 
decision, which, in pertinent part, denied the appellant's claim 
for entitlement to service connection for a back disability.  

The appellant contends, in essence, that her pre-existing 
laminectomy, T11-L3, with total excision of a cystic tumor was 
either worsened beyond its natural progression during service, or 
that she incurred a back disability during service as the result 
of injury.

The Board remanded the appellant's claim in an April 1997 
decision for further development.  Specifically, the Board 
requested that a VA orthopedic examination be conducted, and that 
the examiner express an opinion as to whether the appellant 
experienced an increase in severity of a pre-existing back 
disorder during her period of active service, and, if so, whether 
this increase was due to the natural progression of the disorder.  

The appellant underwent VA spine examination in October 1997.   
The examiner could not answer the questions posed because he did 
not have the appellant's claims file.  She underwent another VA 
spine examination in January 1998.  At that time, the examiner 
deferred opinion pending completion of an MRI that was twice 
scheduled and never performed.  An entry in her service medical 
records in February 1990 shows that she had been advised that she 
should not have an MRI due to a vascular clip from previous 
surgery.  The cause of the current low back pain has yet to be 
established.


The Board still requires medical opinion regarding the 
appellant's claim.  Accordingly, the case is REMANDED again for 
the following development:

1.  The appellant should be scheduled for 
VA examination by a board certified 
orthopedist, if available, to determine the 
nature of the disability/ies causing 
chronic low back pain and the relationship 
of back disability to service.  The 
appellant's claims file should be made 
available to the VA examiner for review, 
and this fact should be noted in the 
examination report.  Any indicated 
diagnostic tests not contra- indicated 
should be performed.  The examiner should 
be aware that the appellant has been 
advised not to have an MRI. 

After the examination, the orthopedist is 
requested to answer the following 
questions:  (1) Did the pre- existing post- 
operative multi- level thoracic and lumbar 
laminectomy increase in severity in 
service; (2) If so, was such increase due 
to the natural progress of the disability; 
(3) What is the current diagnosis that 
accounts for the appellant's chronic low 
back pain; and (4) What is the relationship 
between the current disability causing 
chronic low back pain and service?  The 
rationale for these opinions should be set 
forth.


2.  Following completion of the foregoing, 
VARO must review the claims folder and 
ensure that the development action has been 
conducted and completed in full.  If the 
development is incomplete, including if the 
requested examination does not include the 
opinions requested, appropriate corrective 
action is to be implemented.

3.  VARO should readjudicate the issue with 
consideration of all additional evidence.  
The claim should be adjudicated on the 
basis of all the evidence of record, and 
all applicable laws, regulations, and case 
law, and, if VARO continues to deny the 
appellant's claim, furnish her and her 
representative an appropriate supplemental 
statement of the case.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board.

After completion of the foregoing, and if the claim remains 
denied, the case should be returned to the Board after compliance 
with all requisite appellate procedure.  The purpose of the 
REMAND is to procure clarifying data and to satisfy due process 
requirements.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat+. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


